Citation Nr: 1822919	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-38 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for a heart disability, categorized as premature ventricular contractions/arrhythmias (PVCA).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for PVCA at a noncompensable disability rating.  The Veteran timely appealed that decision.  

In December 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that proceeding is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran is service-connected for a heart condition, diagnosed as PVCA, and rated under Diagnostic Code (DC) 7011 for ventricular arrhythmias.  38 C.F.R. § 4.104, DC 7011.  

The Veteran was afforded a VA examination for his service-connected heart condition, PVCA, in November 2012.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  At the time, the Veteran reported no symptoms upon physical exertion due to heart condition, such as dizziness, angina, dyspnea, or fatigue.  

At the December 2017 hearing, the Veteran reported frequent chest pains, as well as regular episodes of dizziness and fatigue.  As the Veteran has contended worsening symptoms and the symptoms he currently experiences were not contemplated by the results of the prior examination, the Veteran should be afforded a new VA examination.  

Additionally, at the December 2017 hearing, the Veteran testified that in recent years he has undergone multiple stress tests, and that one was scheduled for just after the hearing with the Veterans Law Judge.  Those recent stress tests are not part of the Veteran's electronic claims file and the RO should obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, seek any additional outstanding medical records and associate them with the claims file, with specific emphasis on cardiac stress tests referenced in the December 2017 hearing.  If these records are not available, please include a negative finding memorandum.  

2.  Schedule the Veteran for a new examination to assess the severity of his cardiac condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

3.  Thereafter, readjudicate any issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




